DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final action filed Sep. 17, 2021. In the response filed Oct. 26, 2021, claims 1 and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed Oct. 26, 2021 concerning claims 1-20 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US PGPUB: 20170329615; Filed Date: May 12, 2017 hereinafter “Kahn”) in view of Brenner (US PGPUB: 20160103425; hereinafter “Brenner”) in further view of Wakizaka (US PGPUB: 20110187661; Filed Date: Jan. 26, 2011 hereinafter “Wakizaka”)
Regarding independent claim 1, Kahn teaches: A control apparatus comprising:
a display configured to present a screen having a first operator and a second operator displayed thereon; (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
not recognize an operation performed on a first region for a predetermined period of time, (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Kahn does not explicitly teach: and a controller configured to when an operation performed on the first operator is received, cause the second operator to be displayed and receive an operation performed on the second operator;
However, Brenner teaches: and a controller configured to when an operation performed on the first operator is received, cause the second operator to be displayed and receive an operation performed on the second operator; (Brenner – [0025] FIG. 4 A graphic toggle button Start button 408 when selected, a pause button is displayed as illustrated in Fig. 6. The pause button is the second operator displayed. The pause button will stop the operation of the timer.) 
Accordingly, it would have been obvious to one of ordinary in graphical interfaces before the effective filing date of the invention, having the teaching of Kahn, and Brenner before them, to have combined Kahn, and Brenner, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space. 
Kahn does not explicitly teach: which is an area where the first operator and the second operator overlap each other, for a predetermined period of time from a start of concurrently displaying the first operator and the second operator; and recognize the operation performed on the first region after the predetermined period of time has elapsed.
However, Wakizaka teaches: not recognize an operation performed on a first region for a predetermined period of time, which is an area where the first operator and the second operator overlap each other, for a predetermined period of time from a start of concurrently displaying the first operator and the second operator; (Wakizaka − [0029] The Multi Function Peripheral (MFP) 1 changes the functions from the display panel 16a transitions of a single screen display to a two-screen display as reference in Figs. 2A and 2B. For example, there will be explained a case where the display is updated to the two-screen display while the user is successively touching the minus operational button 32a during the full-screen display shown in FIG. 2A, and then the disconnecting operational button 32b is newly displayed on an area on which the minus operational button 32a has been displayed before the update to the two-screen display. Where the user performing the successive operations does not carefully look at the display panel 16a, the user may unintentionally continue the successive operations without noticing that the disconnecting operational button 32b has been newly displayed on the operated position. Even in this case, in the update processing in the present embodiment, the CPU 10 disables the execution of the processing corresponding to the touch on the disconnecting operational button 32b during the successive touches on the disconnecting operational button 32b displayed at the area overlapping with the minus operational button 32a and executes the processing assigned to the minus operational button 32a each time when the disconnecting operational button 32b is touched. Thus, the MFP 1 can perform the processing intended by the user even though the user has made the operational error. Paragraphs 0053-0054, are simply stating that operation button 32a and 32b share overlapping area in the two screen display. At the beginning (start) of the displaying minus operational button 32a and the disconnecting button 32b are both displayed when going to the two-screen display.  The CPU 10 disables the area where button 32a and 32b overlap. [0056] CPU 10 disables the area of the overlapping button 32 until predetermined length of time has passed.)
and recognize the operation performed on the first region after the predetermined period of time has elapsed. (Wakizaka − [0029] [0053-0054] [0056] the CPU 10 performs the normal operation (the area of the button overlap becomes enable) after the predetermined length of time has passed after the update of the display.
Accordingly, it would have been obvious to one of ordinary in graphical interfaces before the effective filing date of the invention, having the teaching of Kahn, Brenner and Wakizaka before them, to have combined Kahn, Brenner and Wakizaka, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space. 
Regarding dependent claim 2, Kahn teaches: wherein the controller is configured such that an operation performed on the first region containing a second region is not received, wherein the second region is part of an area of the second operator where the second operator does not overlap the first operator. (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 7, Kahn teaches: wherein when a command to delete an operation is received after the operation has been received in an area of the second operator where the second operator does not overlap the first operator, the controller is configured to set up the second region such that the second region contains a location that has received the operation. (Kahn − [0040] For example, on clicking a SEND button, the SEND button may be programmatically disabled (dimmed) and a second UNDO/CANCEL button may be adjacently or prominently displayed.
Regarding dependent claim 13, Kahn teaches: wherein the controller is configured to receive a signal corresponding to an operation that sets up the first region. (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 14, Kahn teaches: wherein the controller is configured to receive a signal corresponding to an operation that sets up the first region. (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 15, Kahn teaches: wherein the controller is configured to set a start time to start displaying the second operator, the start time being of a predetermined period of time. (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Regarding dependent claim 16, Kahn teaches: wherein the controller is configured to set a start time to start displaying the second operator, the start time being Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Regarding dependent claim 17, Kahn teaches: wherein the controller is configured to set a time at which an operator on a displayed third operator or an operation on a hardware key has been receive to be an end time of a predetermined period of time. (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Regarding dependent claim 18, Kahn teaches: wherein the controller is configured to set up the first region by displaying an operator receiving an operation with a process thereof not defined. (Kahn − [0040] For example, on clicking a SEND button, the SEND button may be programmatically disabled (dimmed) and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 19, Kahn teaches: wherein the controller is configured to cancel setting of the first region by ending the displaying of the operator receiving the operation with the process thereof not defined. (Kahn − [0013] X: Indication that transaction may be canceled. [0066] Permit users to enable such a delayed submission feature in the browser application settings where the user may set the timer delay.)
Regarding independent claim 20, Kahn teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process for controlling, the process comprising:
causing a display to present a screen having a first operator and a second operator displayed thereon; (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
and performing control such that an operation performed on a first region, (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Kahn does not explicitly teach: when an operation performed on the first operator is received, causing the second operator to be displayed and receiving an operation performed on the second operator;
However, Brenner teaches: when an operation performed on the first operator is received, causing the second operator to be displayed and receiving an operation performed on the second operator; (Brenner – [0025] FIG. 4 A graphic toggle button Start button 408 when selected, a pause button is displayed as illustrated in Fig. 6. The pause button is the second operator displayed. The pause button will stop the operation of the timer.)
Accordingly, it would have been obvious to one of ordinary in graphical interfaces before the effective filing date of the invention, having the teaching of Kahn, and Brenner before them, to have combined Kahn, and Brenner, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space. 
Kahn does not explicitly teach: which is an area where the first operator and the second operator overlap each other,
However, Wakizaka teaches: and performing control such that an operation performed on a first region, which is an area where the first operator and the second operator overlap each other, is not received for a predetermined period of time from a start of concurrently displaying the first operator and the second operator; (Wakizaka − [0029] The Multi Function Peripheral (MFP) 1 changes the functions from the display panel 16a transitions of a single screen display to a two-screen display as reference in Figs. 2A and 2B. For example, there will be explained a case where the display is updated to the two-screen display while the user is successively touching the minus operational button 32a during the full-screen display shown in FIG. 2A, and then the disconnecting operational button 32b is newly displayed on an area on which the minus operational button 32a has been displayed before the update to the two-screen display. Where the user performing the successive operations does not carefully look at the display panel 16a, the user may unintentionally continue the successive operations without noticing that the disconnecting operational button 32b has been newly displayed on the operated position. Even in this case, in the update processing in the present embodiment, the CPU 10 disables the execution of the processing corresponding to the touch on the disconnecting operational button 32b during the successive touches on the disconnecting operational button 32b displayed at the area overlapping with the minus operational button 32a and executes the processing assigned to the minus operational button 32a each time when the disconnecting operational button 32b is touched. Thus, the MFP 1 can perform the processing intended by the user even though the user has made the operational error. Paragraphs 0053-0054, are simply stating that operation button 32a and 32b share overlapping area in the two-screen display. When the disconnecting button 32b start to display and is overlapping the minus operation button 32a. The CPU 10 disables the area where button 32a and 32b overlap. [0056] CPU 10 disables the area of the overlapping button 32 until predetermined length of time has passed.)
and performing control such that the operation performed on the first region is recognized after the predetermined period of time has elapsed. (Wakizaka − [0029] [0053-0054] [0056] the CPU 10 performs the normal operation (the area of the button overlap becomes enable) after the predetermined length of time has passed after the update of the display.)
Accordingly, it would have been obvious to one of ordinary in graphical interfaces before the effective filing date of the invention, having the teaching of Kahn, Brenner and Wakizaka before them, to have combined Kahn, Brenner and Wakizaka, with a . 

Claims 3-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Brenner in view of Wakizaka as applied to claims 1-2, 7, and 13-20 above, and further in view of Ellard (US PGPUB: 20140168083; Filed Date: Dec. 17, 2012, hereinafter “Ellard”).
Regarding dependent claim 3, Kahn does not explicitly teach: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation.
However, Ellard teaches: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on 
Regarding dependent claim 4, Kahn does not explicitly teach: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation.
However, Ellard teaches: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 5, Kahn 
However, Ellard teaches: wherein the controller is configured to set up the first region based on a plurality of locations included in the history. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 6, Kahn does not explicitly teach: wherein the controller is configured to set up the first region based on a plurality of locations included in the history.
However, Ellard teaches: wherein the controller is configured to set up the first region based on a plurality of locations included in the history. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 8, Kahn does not explicitly teach: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 9, Kahn 
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 10, Kahn does not explicitly teach: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 11, Kahn does not explicitly teach: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 12, Kahn does not explicitly teach: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn, Brenner, and Wakizaka interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

ny inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177